UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7080


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARYLE LAMONT MCNEILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:06-cr-00210-F-1)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daryle Lamont McNeill, Appellant Pro Se.     Jennifer P. May-
Parker,   Assistant  United States Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daryle Lamont McNeill appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction       pursuant        to    Amendment       794       to     the        Sentencing

Guidelines.       We have reviewed the record and find no abuse of

discretion.      See United States v. Munn, 595 F.3d 183, 186 (4th

Cir.    2010)    (providing          standard).          Under       § 3582(c)(2),            the

district    court     may      modify    the      term    of     imprisonment           “of    a

defendant   who     has     been     sentenced . . . based            on     a    sentencing

range that has subsequently been lowered,” if the amendment is

listed in the Guidelines as retroactively applicable.                              18 U.S.C.

§ 3582(c)(2);      see    U.S.       Sentencing     Guidelines         Manual       § 1B1.10

(2016).         Section        1B1.10(d)     of     the       Guidelines          lists    the

amendments that receive retroactive application, and this list

does not include Amendment 794.                  Therefore, Amendment 794 cannot

be given retroactive effect in a § 3582(c)(2) proceeding.                                     See

United States v. Dunphy, 551 F.3d 247, 249 n.2 (4th Cir. 2009);

United States v. McHan, 386 F.3d 620, 622 (4th Cir. 2004).

       Accordingly,       we    affirm     the    district       court’s         order.        We

dispense    with      oral      argument     because          the    facts        and     legal

contentions     are   adequately         presented       in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED

                                            2